SOMERYILLE, J.
— The proceedings in the Probate Court being in due 'and regular form, the judgment of that tribunal, granting the order of sale of the lands, was conclusive of all issues involved — including as well the fact that debts were due by the estate of Swoope, as that of the insufficiency of personal property to pay such debts. The questions sought to be raised, therefore, in this cause, are res adjudicate, and can not be re-litigated in a court of chancery. The complainants being represented in the Probate Court by a guardian ad litem, although minors, were bound by the judgment as fully as if they had been adults. — Ford v. Ford, 68 Ala. 141; Waring v. Lewis, 53 Ala. 613.
If the Probate Court erred in deciding that the claims held by Cabaniss & Ward, and Phelan, were debts of the decedent, for the payment of which the lands could be properly sold, this error would not render the judgment void, but voidable only. The remedy by appeal was complete and adequate. Other questions need not be considered.
The decree dismissing the bill is, for the foregoing reasons, affirmed.